Citation Nr: 1202969	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  09-28 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of deviated nasal septum surgery.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel



INTRODUCTION

The Veteran had active service from November 1943 to August 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, which denied service connection for residuals of deviated nasal septum surgery.

This matter was previously before the Board in December 2009, July 2010, and June 2011, at which time it was remanded for additional development.  After completion of the requested development, the case is returned to the Board for further appellate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Because all of the development directed by the prior remands has not been completed, the Board in turn is remanding this claim to the RO via the AMC in Washington, DC.  See Stegall v. West, 11 Vet. App. 268 (1998).  


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of two previous remands.  However, the Board believes that another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 

In June 2011, the Veteran's claim was remanded based upon an inadequate VA examination dated in February 2010.  Following the Board's June 2011 Remand, the Veteran was afforded another VA examination in July 2011.  

The July 2011 VA examiner indicated the Veteran had a nasal septal defect with minor, 5-10 percent left nasal obstruction, and opined that it was at least as likely as not related to his military service.  The examiner provided no rationale for his opinion.

The Appeals Management Center (AMC) found that the July 2011 VA examination was inadequate because the opinion reached was contradictory to the facts of record, and failed to comply with the Board's June 2011 remand directive.  The AMC sent a request to the examiner to clarify his opinion, and in October 2011, the examiner indicated that the Veteran's nasal septum disability was less likely than not incurred in or caused by an in-service injury.  In so opining, the examiner noted that the Veteran was found to have a deviated nasal septum upon enlistment, underwent surgery for it during service, and had no residuals.  He further stated that the Veteran's symptoms upon examination (he did not specify which examination) were similar to those reported during service.  The examiner, however, did not address any other question posed by the Board and provided to him by the AMC.  

The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the examiner failed to address some of the fundamental questions posed by the Board in its Remand, i.e. addressing the issue of aggravation and commenting on statements made by Dr. Taggart, the Board finds this examination to be inadequate and noncompliant with the remand.  Stegall v. West, 11 Vet. App. 268 (1998). 

Thus, the Veteran's claim of entitlement to service connection for residuals of surgery for a deviated nasal septum should once again be remanded to obtain an opinion compliant with the remand directive below.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC shall forward the claims file to a VA physician, different from the one that performed the July 2011 examination of the Veteran and provided the October 2011 addendum.  

The examiner is asked to clearly state whether the Veteran's pre-existing deviated nasal septum underwent an increase in severity, beyond any natural progression of the disorder, as a result of the Veteran's active service.

The examiner must also opine whether it is at least as likely as not that the Veteran's current deviated septum condition was directly caused or aggravated by the Veteran's period of active service.  

The examiner must consider the Veteran's competent lay statements concerning an aggravation of his pre-existing deviated nasal septum as a result of in-service surgery, and must acknowledge the Veteran's competent reports of continuity of symptomatology since service.  

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to those conclusions.  The examiner must reconcile his or her opinion with the December 2009 and August 2011 opinions provided by Dr. Taggart.  

If the examiner is unable to provide an opinion without resort to mere speculation, the examiner must explain why an opinion cannot be rendered.  

2.  The RO/AMC will then review the Veteran's claims 
file and ensure that the foregoing development actions have been completed, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

3.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

These claims must be afforded expeditious treatment.  All claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

